Exhibit 10.1 MANAGEMENT CONSULTING AGREEMENT This Non-Exclusive MANAGEMENT CONSULTING AGREEMENT (the “Agreement”) is entered into this 7th day of May, 2014 (the “Signing Date”) and is effective as of April 28, 2014 (the “Commencement Date”), between ATHERONOVA INC., a Delaware corporation (the “Company”) and THOMAS GARDNER (the “Consultant”). WHEREAS, the Board of Directors of the Company (the “Board”) has approved and authorized the entry into this Agreement with Consultant; and WHEREAS, the parties desire to enter into this Agreement setting forth the terms and conditions for the engagement relationship of Consultant with the Company. NOW, THEREFORE, in consideration of the promises and mutual covenants and agreements herein contained and intending to be legally bound hereby, the Company and Consultant hereby agree as follows; 1.
